                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION


SAMUELT., 1
                                                                               No. 3:18-cv-01117-JR
                Plaintiff,
        V.                                                                      OPINION & ORDER

ANDREW M. SAUL,
Commissioner of Social Security,

                Defendant.




MOSMAN,J.,

        On April 25, 2019, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation (F&R) [13], recommending that the Commissioner's decision be AFFIRMED.

Plaintiff filed Objections to the F&R [15] and the Commissioner filed a Response [16].

                                           DISCUSSION

        The magistrate judge makes only recommendations to the court, to which any paiiy may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de nova determination regarding those portions of the repmi or specified findings or


1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name of
the nongovernmental party in this case.
1 - OPINION AND ORDER
recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

       Plaintiff objects to Judge Russo's finding that the ALJ reasonably interpreted the record

in discounting the opinion of Plaintiffs treating psychologist. Plaintiff states that Judge Russo,

in affoming the ALJ, did not "identify anything that Plaintiff does, or is able to do, on anything

approaching a regular and continuing basis." Objs. [15] at 1. This objection fails because an

ALJ is not required to produce evidence in support of a residual functional capacity

dete1mination-the burden of supporting claimed limitations falls on the plaintiff appealing a

decision of an ALJ. Osenbrock v. Apfel, 240 F.3d 1157, 1163-64 (9th Cir. 2001). As Judge

Russo stated in her F &R, the ALJ in this case reasonably concluded that there was no evidence

to suppmi some of Plaintiffs claimed limitations. F&R [13] at 5. And an ALJ "need not accept

the opinion of any physician, including a treating physician, if that opinion is brief, conclusory,

and inadequately suppmied by clinical findings." Thomas v. Barnhart, 278 F.3d 957, 959 (9th

Cir. 2002). Therefore, I agree with Judge Russo that the ALJ did not eIT in discounting the

opinion of Plaintiffs treating psychologist.




2 - OPINION AND ORDER
                                          CONCLUSION

       For the reasons stated above, I agree with Judge Russo's recommendation and I ADOPT

the F&R [13] as my own opinion. The Commissioner's decision is AFFIRMED and this case is

dismissed with prejudice.

       IT IS SO ORDERED.

       DATED this           day of July, 2019.

                                                                              '{



                                                         /\JV\ 1, !VLc//L,
                                                        MICHAEL w. MOSMAN
                                                        Chief United States District Judge




3 - OPINION AND ORDER
